Citation Nr: 1436291	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  10-28 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran served on active duty from December 1943 to April 1946. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2008 rating decision issued by the Regional Office (RO) in Chicago, Illinois.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent medical and other evidence of record fails to establish that bilateral hearing loss had its onset in-service or within one year of service discharge and there is no competent evidence relating it to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service, and sensorineural hearing loss may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1154, 5103, 5103A, 5107A (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The Veteran was notified via letter dated in June 2008 of VA's duty to assist him in substantiating his claim, and the effect of this duty upon his claim.  This letter also informed his of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  Because the letter addressed all notice elements and predated the initial adjudication by the AOJ in October 2008, nothing more is required.  

VA has also satisfied its duty to assist the Veteran in the development of his claim.  In-service treatment records and pertinent post-service records have been obtained and associated with his claims folder, or are otherwise viewable on the Virtual VA electronic database.  The Veteran has availed himself of the opportunity to submit relevant documents and argument in support of his claim, including personal statements and representative argument.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded VA examination in September 2008.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination report is more than adequate, as it reflects a full review of all medical and other evidence of record, is supported by sufficient detail, and refers to specific documents and medical history as well as the Veteran's service history to support the conclusions reached. 

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.


Law and Analysis

The Veteran seeks service connection for bilateral hearing loss that he contends is directly related to excessive noise exposure during service. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases, including other organic diseases of the nervous system are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR § 3.309(a).  See M21-1MR III.iv.4.B.12.a.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss is a qualifying chronic disease under 38 C.F.R. § 3.309(a). 

Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.; Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159. 

The Board has also considered the guidelines provided in the VA Training Letter 211D, TL 10-02 (Adjudicating Claims for Hearing Loss and/or Tinnitus), issued in March 2010.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.  The letter further stated that "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure." 

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Service treatment records are void of findings or diagnoses of bilateral hearing loss for VA purposes.  At the time of his August 1946 Report of Physical Examination at discharge, the Veteran scored 15/15' on his whispered voice test.  His DD-214 reveals that he served as a finance clerk, a military occupational specialty (MOS) identified as one with a low probability of noise exposure.  VBA Fast Letter 10-35 (September 2010).  Thus, acoustic trauma cannot be conceded.

There is also no medical evidence suggesting that sensorineural hearing loss was diagnosed within the one-year presumptive period after service.  38 C.F.R. §§ 3.307, 3.309 (2013).  The Veteran did not list any dates of medical treatment or evaluation for hearing loss at any time following service separation.  In fact, there are no pertinent clinical records associated with the claims file until a September 2008 VA audio examination report more than 60 years later.  At that time, the Veteran was noted to have mild/moderate to moderately severe sensorineural hearing loss bilaterally. 

On audiological evaluation, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
65
70
70
LEFT
45
45
45
65
70

The audiologist referred to the Veteran's military enlistment and separation audio evaluations and noted his MOS as a finance clerk did not appear to be one routinely exposed to potentially hazardous noise level conditions.  He also noted that the Veteran did not report specific noise trauma incidence, but rather reported exposure to diesel engines and artillery fire.  The Veteran first noticed hearing loss about 20 years ago that has gradually worsened since 1999.  The audiologist concluded that the Veteran's claimed hearing impairment was less likely as not to have been caused by noise exposure while in the Army.  

This VA opinion is highly probative in that it is based upon a complete review of the Veteran's entire claims file and supported by detailed rationale.  The VA audiologist considered the Veteran's self-reported history, the relevant history as contained in medical records from service onward, the results of his personal clinical evaluation, and discussed the Veteran's symptoms in the context of that history.  As a result, he was able to fully address the salient question as to the origin of the Veteran's current hearing loss and its relationship to his military service.  The Veteran has presented no competent medical evidence to the contrary.

Therefore, after weighing all the evidence, the Board finds greater probative value in the VA opinion.  Also, in light of the other evidence of record, the Board notes that the negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

Consideration has been given to the Veteran's contention that his hearing loss is related to in-service noise exposure.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a hearing disability, including sensorineural hearing loss, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran is competent to give evidence about what he sees and feels (e.g., to report diminished hearing during and since service).  However, his contentions as to the etiology of his claimed hearing loss are of limited probative value under the circumstances.  The Veteran is not competent to opine on the relationship between it and his claimed in-service noise exposure.  Such an assessment is not simple in nature and in this case, require audiological testing and other specific findings to properly diagnose the disorder and determine causation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions).  Therefore, this lay evidence does not constitute competent medical evidence and lacks probative value. 

While the Veteran has asserted there must be some correlation between his current hearing loss and his military service in this case, the Board finds that his statements regarding a relationship between his military service and his hearing loss are not sufficient to overcome the evidence of record weighing against such a relationship.  As has been noted, the Veteran has not established that he has experienced continuous hearing loss since his military service and the single competent medical opinion in the record conclusively found no etiological relationship between service and the subsequent development of hearing loss.  Therefore, even if credible, the Veteran's statements do not support his claim in the absence of competent nexus evidence. 

Accordingly, the preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


